Opinion issued May 1, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00811-CV
____________

STAPP TOWING COMPANY, INC. AND BRUCE BARR STAPP,
Appellants

V.

JOHN O’KEEFFE AND PHYLLIS O’KEEFFE, Appellees




On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 01CV0884




MEMORANDUM OPINION
          On September 28, 2006, we granted appellant Bruce Barr Stapp’s motion to
dismiss his part of the appeal against appellees.  Robby R. Waldron, bankruptcy
trustee for the estate of appellant Stapp Towing Co., Inc., has filed an unopposed
motion to dismiss Stapp Towing, Co., Inc.’s portion of the appeal.  No opinion has
issued.  We lift our abatement of the appeal.  We grant the unopposed motion to
dismiss appellant Stapp Towing Co., Inc.’s appeal against appellees.  Tex. R. App. P.
42.1(a)(1).  Having granted the motions to dismiss appeal of both appellant, Bruce
Barr Stapp, and appellant, Stapp Towing Company, Inc., Robby R. Waldron,
bankruptcy trustee of the estate, the entire appeal is dismissed.
          Any other pending motions are dismissed as moot.  In accordance with the
motion to dismiss, we order the Clerk of the Court to issue the mandate immediately.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland.